t c memo united_states tax_court allen and mary doxtator petitioners v commissioner of internal revenue respondent docket no filed date allen and mary doxtator pro_se mark j miller for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in income taxes and penalties under sec_6662 a with respect to petitioners' and taxable years as follows unless otherwise noted section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure year deficiency sec_6662 penalty dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure following concessions the issues remaining for decision are whether dollar_figure dollar_figure and dollar_figure received by petitioner mary doxtator mrs doxtator in and respectively from the oneida tribe of indians of wisconsin oneida tribe or tribe for services as a judicial_officer are subject_to income_tax and self-employment_tax whether petitioner allen doxtator mr doxtator was engaged in a trade_or_business in and entitling petitioners to cost_of_goods_sold of dollar_figure in and trade_or_business deductions of dollar_figure and dollar_figure for and respectively whether petitioners received short-term_capital_gain of dollar_figure and long- term capital_gain of dollar_figure in whether petitioners received taxable dividends of dollar_figure in whether dollar_figure petitioners received from the oneida tribe in is taxable whether petitioners are entitled to charitable_contribution deductions of dollar_figure and dollar_figure in and respectively whether petitioners are entitled to a casualty_loss in respondent conceded dollar_figure of the dollar_figure casualty_loss petitioners claimed in petitioners conceded taxable interest_income of dollar_figure and dollar_figure for and respectively at trial of dollar_figure or dollar_figure as conceded by respondent whether petitioners are liable for an accuracy-related_penalty under sec_6662 based on a substantial_understatement_of_income_tax or on negligence for and and whether petitioners are liable for the accuracy-related_penalty under sec_6662 based on negligence for in addition petitioners challenge our jurisdiction to decide certain of the foregoing issues as more fully discussed infra findings_of_fact some of the facts have been stipulated and are incorporated by this reference petitioners resided in wisconsin at the time they filed the petition in this case petitioners are husband and wife and filed joint federal_income_tax returns for and petitioners are native americans and members of the oneida tribe compensation_for services as judicial_officer in and mrs doxtator worked for the oneida tribe as a judicial_officer of the oneida appeals commission and the oneida personnel commission the business of the oneida tribe is run by a business committee mrs doxtator was appointed to the position of judicial_officer for a 3-year term a portion of the transcript of the trial proceedings in this case was lost because of errors of the reporting service as a consequence the parties entered into a supplemental stipulation of facts as an agreed substitute in lieu of any other remedy by the business committee of the oneida tribe in her capacity as a judicial_officer she heard disputes between the oneida tribe and its employees the hearings were conducted at various locations to which mrs doxtator traveled at her own expense her decisions were binding on the tribe and its employees she controlled her own schedule and heard as many or as few cases as she chose she received a dollar_figure stipend per case heard regardless of its duration mrs doxtator received dollar_figure dollar_figure and dollar_figure in and respectively as compensation_for her services as a judicial_officer from the oneida tribe the oneida tribe issued forms 1099-misc miscellaneous income reporting these payments to mrs doxtator in each year petitioners did not report on their or return nor pay self- employment_taxes with respect to the foregoing amounts received by mrs doxtator respondent determined that the foregoing amounts were subject_to income and self-employment_tax native american finance petitioners attached to their and returns a schedule c profit or loss from business for an undertaking called native american finance according to mr doxtator the native american finance business consisted of mr doxtator's activities in contacting native american tribes to advise tribal leaders of a revenue_ruling that he believed eliminated liability for employment_taxes for elected tribal officials in return for this information mr doxtator sought a finder's fee equal to percent of the taxes recovered pursuant to the ruling he contacted tribes seeking meetings to present his advice and requested that the tribes provide him with meals_and_lodging in connection with his travel to the meetings mr doxtator traveled as far as miles for such meetings and made repeat visits in some instances during the years at issue mr doxtator never received payment of any finder's fees he considered there to be oral agreements regarding his fees with the tribes with whom he met after failing to receive payment he did not seek written contracts instead he sought to recover the fees by requesting payment from newly elected members of the tribal leadership on the schedule c for native american finance petitioners reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and expenses of dollar_figure on the schedule c for native american finance petitioners reported gross_receipts of dollar_figure and expenses of dollar_figure the amount reported as gross_receipts comprised reimbursements of travel_expenses to mr doxtator by the tribes he visited some of the expenses claimed on the and schedules c were mrs doxtator's travel_expenses incurred in connection with her duties as a judicial_officer respondent determined that native american finance was not a trade_or_business and disallowed the claimed cost_of_goods_sold in and the deductions for the claimed expenses for and the determination shifted the and reported gross_receipts from schedule c to line other income of the form_1040 u s individual_income_tax_return capital_gains on date mrs doxtator purchased shares of american pad paper co for a total cost of dollar_figure which she sold on date for net_proceeds of dollar_figure on date mrs doxtator purchased shares of williams coal seam gas for dollar_figure which she sold on date for net_proceeds of dollar_figure on date mrs doxtator purchased shares of burnham pac pptys inc for dollar_figure which she sold on date for dollar_figure on date mrs doxtator sold shares of jevic transportation inc for net_proceeds of dollar_figure on date mrs doxtator bought shares of arkansas best corp del for dollar_figure which she sold on date for net_proceeds of dollar_figure on date mrs doxtator sold share of patriot american hospitality that was received pursuant to a cash_merger on date for net_proceeds of dollar_figure the record does not indicate the cost or acquisition_date of this stock on date a check for dollar_figure payable to mr doxtator and drawn by melinda doxtator his mother cleared her account petitioners reported no capital_gains on their return respondent determined that petitioners received dollar_figure in from the sale of stocks in which they had a basis of dollar_figure resulting in short-term_capital_gain of dollar_figure in respondent further determined that petitioners had long-term_capital_gain of dollar_figure in that year dividend income petitioners reported no dividend income on their return respondent determined that petitioners failed to report dollar_figure of taxable dividends in oneida tribe payments during petitioners each received dollar_figure from the oneida tribe and were issued forms that reported these payments as nonemployee compensation the payments constituted a distribution of the profits from a casino owned and operated by the oneida tribe the casino and an associated hotel were built on land purchased by the oneida tribe from noncompetent tribe members in the tribe a noncompetent indian is one who holds allotted lands only under a_trust patent and may not dispose_of his property without the approval of the secretary of the interior it does not denote mental incapacity stevens v commissioner f 2d continued purchased the land using proceeds it received pursuant to a judgment by the indian claims commission in docket no that were distributed pursuant to the act of date publaw_90_93 81_stat_229 u s c secs petitioners did not report the two payments totaling dollar_figure on their return respondent determined that the payments were taxable per capita payments in that year charitable_contributions petitioners claimed deductions for charitable_contributions on their and returns of dollar_figure and dollar_figure respectively the notice_of_deficiency disallowed these deductions for failure to substantiate casualty_loss petitioners claimed a casualty_loss of dollar_figure on their return in date a water main adjacent to petitioners' residence broke and their basement was flooded with to feet of water petitioners' loss was not covered by insurance the notice_of_deficiency disallowed the claimed dollar_figure casualty_loss accuracy-related_penalties petitioners previously appeared before this court for redetermination of a deficiency with respect to their continued n 9th cir affg in part and revg in part 52_tc_330 taxable_year in that case at docket no 6313-95s petitioners argued that tier ii railroad retirement benefits received by mr doxtator were exempt from federal_income_tax because of petitioners' status as native americans we concluded in an unpublished summary opinion that has been made part of the record in this case that petitioners had failed to identify any statute or treaty that would exempt the retirement benefits from tax and accordingly sustained the deficiency our opinion was filed on date jurisdiction opinion petitioners contend that this court does not have jurisdiction over that portion of their deficiencies that relates to treaty rights of the oneida income derived from the sovereign government of the oneida and income from an investment made by the oneida government ie enrolled membership petitioners concede our jurisdiction with respect to the issues involving their claimed casualty_loss and their investment_income in context as best we can understand petitioners' claim we believe they are challenging our jurisdiction to redetermine the deficiencies determined with respect to mrs doxtator's compensation as a judicial_officer for the oneida tribe and their receipt of the dollar_figure payments from the oneida tribe we have jurisdiction to redetermine the deficiency of any taxpayer who is issued a valid notice_of_deficiency in respect of any_tax imposed by subtitle a of the internal_revenue_code and who timely files a petition for redetermination sec_6212 sec_6213 and sec_6214 93_tc_22 90_tc_142 the record indicates that these jurisdictional requisites have been satisfied petitioners have not suggested or shown any defect in the notice_of_deficiency nor have petitioners demonstrated any other basis on which this court lacks jurisdiction notwithstanding their claim that only congress has the authority to consider certain of the issues in this case native americans such as petitioners are u s citizens and generally are subject_to federal_income_tax in the same manner as other u s citizens absent specific exemption by a treaty or statute 351_us_1 99_tc_554 affd 34_f3d_742 9th cir while citing numerous treaties and statutes petitioners have pointed to no provision that would affect our jurisdiction over the items they dispute to the contrary as more fully discussed hereinafter mrs doxtator's compensation_for her services to the oneida tribe is respondent issued a notice_of_deficiency for the taxable years and to petitioners on date and petitioners timely filed a petition with this court for redetermination on date subject_to federal income and self-employment_tax and the payments made to petitioners by the oneida tribe from the proceeds of its casino operations are subject_to federal_income_tax as determined by respondent having invoked our jurisdiction by filing their petition petitioners may not unilaterally oust it 62_tc_519 we therefore reject petitioners’ claim that we lack jurisdiction with respect to any aspect of this case burden_of_proof petitioners have neither claimed nor shown entitlement to a shift in the burden_of_proof to respondent with regard to any factual issue pursuant to sec_7491 accordingly petitioners bear the burdens of proof and production with respect to all issues in this case except as provided in sec_7491 see rule a judicial_officer compensation respondent determined that the amounts mrs doxtator received as compensation_for her services as a judicial_officer for the oneida tribe were subject_to federal_income_tax petitioners contend that those amounts are exempt from tax it is well established that native americans or american indians as u s citizens are subject_to the federal_income_tax unless an exemption is created by treaty or statute squire v capoeman supra estate of poletti v commissioner supra for such an exemption to be valid it must be based upon clearly expressed language in a statute or treaty squire v capoeman supra 625_f2d_910 9th cir 90_tc_249 petitioners argue that mrs doxtator's judicial_officer compensation is exempt from taxation because she was an elected officer of a sovereign petitioners persist in their argument premised on mrs doxtator's status as an elected officer even though the evidence establishes and they conceded at trial that she was not an elected official regardless her status as elected or appointed is not significant in determining whether the amounts paid to her for her services as a judicial_officer are subject_to income_tax a tribal official whether elected or appointed is subject_to income_tax on the compensation received for rendering services to the tribe unless a treaty or statute specifically provides an exemption see 78_tc_137 affd 709_f2d_564 petitioners' emphasis on mrs doxtator's status as an elected official appears to be an attempt to invoke revrul_59_354 1959_2_cb_24 which excludes compensation_for the duties performed by elected tribal council members from the definition of wages for purposes of fica futa and income_tax_withholding however even if rev_rul supra applied to mrs doxtator's compensation it would provide no exemption from income_tax moreover respondent determined that mrs doxtator's compensation was income from self-employment not wages subject_to_withholding 9th cir 71_tc_980 affd 617_f2d_507 8th cir petitioners have not shown that either a treaty or a statute specifically exempts mrs doxtator's compensation from taxation accordingly we sustain respondent's determination that mrs doxtator's judicial_officer compensation_for the years in issue is subject_to income_tax respondent also determined that mrs doxtator's judicial_officer compensation is subject_to self-employment_tax for the years in issue as best we understand their position petitioners offer no additional argument directed at the liability for self-employment_tax beyond that offered with respect to the income_tax namely that mrs doxtator's compensation as a judicial_officer is exempt because she is an elected officer of a sovereigndollar_figure petitioners at various points claim that mrs doxtator incurred travel_expenses in connection with the performance of her duties as a judicial_officer however petitioners have never identified the amounts of those expenditures much less substantiated them under the requirements of sec_1_274-5t temporary income_tax regs fed reg date for any year at issue in connection with that determination respondent allowed a corresponding deduction in each year of one-half of the self- employment_taxes imposed by sec_1401 see sec_164 to the extent that petitioners may again be invoking revrul_59_354 supra we note that although the ruling does not address self-employment taxes it does state that other salaried employees of tribal councils besides elected council members are not exempt from employment_taxes sec_1401 imposes a tax on self-employment_income defined generally as the net_earnings_from_self-employment derived by an individual sec_1402 the net_earnings_from_self-employment are in turn defined generally as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 for purposes of self-employment_income or net_earnings_from_self-employment the term trade_or_business has the same meaning as when used in sec_162 relating to trade_or_business_expenses with certain exceptions sec_1402 sec_7701 provides that for purposes of the internal_revenue_code the term 'trade or business' includes the performance of the functions of a public_office however one of the specific exceptions under sec_1402 to the meaning of trade_or_business for self-employment_tax purposes is the performance of the functions of a public_office with a further qualification not here pertinent sec_1402 sec_1402 thus negates for self-employment_tax purposes the inclusion under sec_7701 of the performance of public_office functions within the meaning of trade_or_business accordingly pursuant to sec_1402 income derived by an individual from the performance of the functions of a public_office is generally not subject_to self-employment_tax because it is not derived from a trade_or_business see ekren v commissioner tcmemo_1986_509 see also 88_tc_548 revd 856_f2d_1205 8th cir affd sub nom 841_f2d_62 3d cir petitioners' claim that mrs doxtator's judicial_officer compensation is exempt from self-employment_tax because she was an elected officer of a sovereign could be interpreted as invoking the exemption provided in sec_1402 for the reasons discussed below we conclude that sec_1402 provides no relief for petitioners the regulations under sec_1402 provide that a public_office for this purpose includes any elective or appointive office of the united_states or any possession thereof of the district of columbia of a state or its political subdivisions or a wholly-owned instrumentality of any one or more of the foregoing sec_1_1402_c_-2 income_tax regs the examples provided in the regulation include a judge justice of the peace or notary public id neither the statute nor the regulation defining public_office makes any reference to indians indian tribes or indian tribal governments in congress considered the tax status of indian tribal governments concluded that it is appropriate to provide these governments with a status under the internal_revenue_code similar to what is now provided for the governments of the states of the united_states s rept pincite 1983_1_cb_514 and enacted sec_7871 that section provides numerous instances where indian tribal governments are treated as states for various internal_revenue_code purposes sec_1402 is not one of those instances as congress has considered the issue of indian tribal and state government equivalence for internal_revenue_code purposes and not seen fit to extend equivalence in the case of a public_office as used in sec_1402 we conclude that it would not be appropriate to do so by judicial interpretationdollar_figure accordingly we hold that the judicial_officer position held by mrs doxtator is not a public_office within the meaning of sec_1402 her compensation is therefore not exempt from self-employment_tax under that section sec_7701 adding indian_tribal_government as a defined term in the internal_revenue_code was enacted at the same time indian tribal governmental tax status act of publaw_97_473 sec 96_stat_2611 in congress amended sec_1402 as it applied to the fishing rights of members of indian tribes sec_1402 see technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec c 102_stat_3642 when amending the self-employment_tax statutes in a manner specifically concerning indian tribes congress again did not see fit to make indian tribal governments equivalent to state governments for purposes of the public_office exception from self-employment_tax we are unable to discern in petitioners' arguments any other basis for attributing error to respondent's determination that mrs doxtator's judicial_officer compensation is subject_to self- employment_tax moreover several other factors support the determination mrs doxtator controlled her own schedule she had discretion to hear as many or as few cases as she chose she was paid a flat stipend per case heard regardless of its duration she was required to provide her own transportation to the various hearing sites her decisions were binding on the tribe in sum the manner in which she performed her duties as a judicial_officer supports the conclusion that she was an independent_contractor and the tribe treated her as such issuing forms with respect to the amounts paid to her for each year in issue we accordingly sustain respondent's determination that mrs doxtator's compensation as a judicial_officer in and is subject_to self-employment taxes native american finance respondent disallowed the expenses petitioners claimed on schedules c for and on the grounds that native american finance was not a trade_or_business for purposes of sec_162 sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business there being no statutory or regulatory definition of a trade_or_business the courts have established criteria for determining the existence of a trade_or_business see eg 480_us_23 in order to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for the activity must be the creation of income or profit id pincite 700_f2d_402 7th cir the taxpayer need not have a reasonable expectation of profit for his activities to constitute a trade_or_business but must conduct the enterprise with a good_faith intention of making a profit or producing income 809_f2d_355 7th cir affg tcmemo_1985_523 275_f2d_578 7th cir affg tcmemo_1958_104 72_tc_411 affd without published opinion 647_f2d_170 9th cir profit objective is a question of fact to be determined from all of the facts and circumstances 72_tc_28 70_tc_715 affd 615_f2d_578 2d cir more weight is given to objective facts than to the taxpayer's statement of his intent burger v commissioner supra pincite 72_tc_659 in determining whether a taxpayer had the requisite profit_motive under sec_162 the factors set forth in the regulations promulgated under sec_183 are considered sullivan v commissioner tcmemo_1998_367 affd 202_f3d_264 5th cir in addition to the taxpayer's continuity and regularity in pursuing the activity as cited by the supreme court in commissioner v groetzinger supra factors listed in the sec_183 regulations include whether the activity is conducted in a businesslike manner sec_1 b income_tax regs and the taxpayer's history of income or losses with respect to the activity sec_1_183-2 income_tax regs mr doxtator did not conduct the native american finance activity with continuity and regularity although petitioners' return is not in the record their return is and it contains no schedule c reporting operations of native american finance in thus the activity was not continuous between and mr doxtator also did not conduct the activity in a businesslike fashion when tribal officials failed to pay his finder's fee he took no steps to ensure that he would be paid for future transactions such as switching to written contracts instead of oral agreements mr doxtator also commingled the expenses of native american finance with those of mrs doxtator's judicial_officer work finally petitioners reported no gross_receipts much less profits from the enterprise during the years at issue mr doxtator conceded that the reported gross_receipts were actually payments for travel_expenses considering all of the foregoing factors we conclude that petitioners have failed to show error in respondent's determination that the native american finance activity was not a trade_or_business within the meaning of sec_162 accordingly we sustain respondent's determination to disallow the cost_of_goods_sold in we also sustain respondent's determination to disallow the claimed expense deductions in and and to reclassify the gross_receipts reported on the respective schedules c as income from activities not engaged in for profitdollar_figure capital_gains respondent determined that petitioners received dollar_figure in from the sale of stocks in which they had a basis of dollar_figure resulting in short-term_capital_gain of dollar_figure in respondent further determined that petitioners had long-term_capital_gain of dollar_figure in that year petitioners concede that stocks held in mrs doxtator's name that were sold in generated the dollar_figure in proceeds noted above they also have not challenged in their testimony or on this is the effective result of moving the gross_receipts from schedule c to line other income on the form_1040 as respondent did in the notice_of_deficiency brief respondent's computations of the amount of gaindollar_figure instead they argue that the stocks were purchased with funds of mr doxtator's mother melinda doxtator on her behalf therefore petitioners contend the gain on the sale of the stocks is not taxable to them while the evidence establishes that melinda doxtator transferred dollar_figure to mr doxtator in in the form of her check made payable to him that cleared her account on date we nonetheless conclude on the basis of the entire record that petitioners have not shown that the stocks generating the gains at issue were the property of melinda doxtator rather than mrs doxtator petitioners' claims that these gains were melinda doxtator's rather than petitioners' are inconsistent and confused first mr doxtator testified at trial that the stocks generating the gains at issue were purchased with dollar_figure of petitioners' money the stipulated exhibits contain a worksheet that petitioners prepared covering their stock transactions this worksheet indicates that petitioners' gain on the sale of the stocks at issue was dollar_figure versus respondent’s determination of dollar_figure in short-term and dollar_figure in long-term_capital_gain however the worksheet indicates that the gain on the sale of mrs doxtator's jevic transportation inc stock was dollar_figure without disclosing mrs doxtator's basis in or holding_period for that stock there is no evidence of the basis or holding_period anywhere else in the record accordingly we are not persuaded that petitioners' worksheet demonstrates any error in respondent's determination moreover nowhere in their testimony or brief do petitioners contend that the worksheet proves error in respondent's determination their only argument considered above is that the stocks and therefore the gains from the stocks belonged to mr doxtator's mother and dollar_figure of melinda doxtator's money for reasons that are not clear mr doxtator contended that this arrangement resulted in petitioners' having a 40-percent share of any gain but then persisted in claiming that any gain went to her melinda doxtator on brief petitioners contended for a different version of the arrangement namely that the money for the investment in the stocks wa sec_28 percent from petitioners' funds percent from a friend pearl mclester mentioned for the first time on brief and percent from melinda doxtatordollar_figure as was true of the first version petitioners offer no explanation concerning why if they contributed a share of the invested funds no portion of the gain was theirs although mr doxtator testified that all gains in were paid over to melinda doxtator he offered no evidence to corroborate this contention we are not required to accept mr doxtator's uncorroborated self-serving testimony and we do not see 99_tc_202 87_tc_74 second petitioners' varying positions regarding the source of the investment funds may reflect the fact that their claim that melinda doxtator's dollar_figure contribution entitled her to most or all of the resulting gain cannot be aside from the facial contradiction in this later version of the allocation the portions of which total percent unsupported statements in a brief do not constitute competent evidence rule b 99_tc_202 n 90_tc_1248 castro v commissioner tcmemo_2001_115 squared with their own worksheet covering the stock transactions which indicates that the aggregate acquisition price of the stocks at issue was dollar_figure a figure not at substantial variance from respondent's determination that their basis was dollar_figure finally at least one17 of the stocks at issue was acquired on date before melinda doxtator transferred dollar_figure to mr doxtator that stock american pad paper co according to petitioners' own worksheet accounted for dollar_figure in gain or over one-third of the short-term_capital_gain determined by respondent for in sum petitioners' confused and inconsistent claims regarding melinda doxtator's ownership of the stocks giving rise to the capital_gains determined by respondent fail to persuade us that petitioners have demonstrated any error in that determination accordingly we sustain respondent's determination that petitioners had dollar_figure in short-term_capital_gain and dollar_figure in long-term_capital_gain in the figure represents the acquisition prices plus commissions listed by petitioner for the stocks at issue which is generally corroborated by the confirmation statements in the record in the case of the jevic transportation inc stock petitioners' worksheet does not list an acquisition price but it can be derived by comparing the gain they list for the sale of that stock with the undisputed proceeds of sale listed on the form_1099 issued to mrs doxtator petitioners have not alleged the date that the jevic transportation inc stock was acquired except to the extent that an inference may be drawn from their failure to list it on their worksheet among the stocks acquired in if this stock had been acquired before it would represent an additional stock acquired before melinda doxtator transferred any funds to mr doxtator taxable dividends dividends are taxable_income sec_61 respondent determined that petitioners failed to report dollar_figure in dividend income received during petitioners conceded receipt of dollar_figure in dividends but maintain that this amount is not taxable_income to them because the dividends were received with respect to stocks that belonged to melinda doxtator and were paid over to her for the reasons discussed in connection with our consideration of petitioners' capital_gains in we conclude that petitioners have failed to show that any of the stocks titled in mrs doxtator's name were being held on behalf of melinda doxtator or that any proceeds related to those stocks were paid over to melinda doxtator accordingly we sustain respondent's determination oneida tribe payments respondent determined that petitioners failed to report dollar_figure in taxable per capita payments in petitioners contend that the payments are exempt from tax the payments at issue were received by petitioners from the oneida tribe and constituted a distribution of the profits from a casino operated by the tribe the payments were reported on forms by the tribe as taxable nonemployee compensation petitioners first argue that the payments are not per capita payments because they were not distributed equally to members of the oneida tribe and therefore are not per capita payments under the indian gaming regulatory act igra publaw_100_497 102_stat_2467 u s c secs the record in this case is insufficient for us to draw a conclusion regarding whether these payments would constitute per capita payments as that term is used in the igra mr doxtator testified at trial that all tribe members under age received identical dollar_figure payments while older tribe members received larger payments there is no evidence corroborating mr doxtator's testimony that payments to tribe members varied according to age under the igra revenues from indian gaming activities may be used to make per capita payments to tribe members only under arrangements that have been approved by the secretary of the interior see u s c sec b d a ii c f_r secs on this record we are unable to determine whether the payments were distributed without the secretary's approval in contravention of the igra or whether the secretary approved per capita payments that varied by age in these circumstances we conclude that petitioners have failed to meet their burden of showing error in respondent's determination that the payments were per capita payments in any event these payments would be subject_to federal_income_tax regardless of their status as per capita payments whether the casino was located on tribal land as respondent contends or on allotted land18 as petitioners at times appear to contend the payments constituting distributions to tribe members of profits from a casino owned and operated by the tribe would be taxable to the tribe members receiving them if on tribal land they would be taxable on receipt 283_us_691 anderson v united_states 845_f3d_206 9th cir 557_f2d_646 9th cir 364_f2d_38 8th cir affg 44_tc_686 if on allotted land they would be taxable upon receipt because not derived directly from the allotted land see 351_us_1 83_tc_561 affd sub nom 792_f2d_849 9th cir 78_tc_137 597_f2d_708 under the general allotment act of ch 24_stat_388 as amended indians were allotted shares of reservation land held in trust on their behalf by the united_states see 351_us_1 indians holding such allotments could not alienate or encumber the property without consent of the u s government id pincite indians possessing such allotments were referred to as noncompetent because of their inability to alienate or encumber the land they held 709_f2d_564 n 9th cir affg 78_tc_137 in this case the parties agree that the oneida tribe purchased the land on which the casino was located from noncompetent tribe members in in respondent's view the land became tribal land upon this purchase whereas petitioners though not clear on this point appear to take the position that the land retained its character as allotted land petitioners also appear to argue that the payments at issue are subject_to a specific exemption from federal_income_tax because they are traceable to or somehow derived from funds constituting the payment to the oneida tribe of a judgment against the united_states on brief as a basis for exemption petitioners refer to docket no indian claims commission and an exhibit in the record further clarifies that docket no is often used in reference to litigation known as the new york emigrant claim made on behalf of certain tribes that left new york for wisconsin including the oneida tribe of wisconsin provision for payment of a judgment to the oneida tribe and two other tribes was made pursuant to the act of date codified as subchapter lvi of title of the u s code u s c secs since u s c sec provides an exemption from federal income taxes with respect to certain payments made pursuant to u s c subchapter lvi we treat petitioners as having invoked the exemption of u s c sec petitioners contend and stipulated exhibits in the record corroborate their contention that the land on which the casino was located was purchased by the oneida tribe in with dollar_figure in funds from the judgment received by the tribe pursuant to u s c subchapter lvi that subchapter pincite u s c sec provides the funds apportioned to the oneida tribe of indians of wisconsin shall be placed to their credit and may be expended for any purposes that are authorized by the tribal governing bod y thereof and approved by the secretary of the interior section of title then provides an exemption from federal income taxes for the foregoing funds as follows none of the funds that may be distributed per capita shall be subject_to federal or state income taxes emphasis added to the extent petitioners may be claiming that the exemption from federal income taxes provided in u s c sec covers the payments at issue in this case we disagree section of title by its terms covers only per capita distributions of the judgment funds the oneida tribe's expenditure of dollar_figure of the judgment funds to purchase the casino land was not a per capita distribution that is it was not a distribution made to all members of the oneida tribe rather it was a purchase of land from the tribe members to whom the land had been allotted the exemption provided in u s c on brief petitioners also cite u s c sec_1401 which we take to be a reference to the indian tribal judgment funds use or distribution act publaw_93_134 87_stat_466 codified pincite u s c secs the act provides rules of general applicability to the payment of indian tribal judgments including a provision granting exemption from federal and state income taxes for such payments u s c sec however these provisions enacted in would not apply to the distributions of the judgment funds at issue herein which occurred in sec is therefore inapplicable to the distribution of casino profits over years later our conclusion finds further support in the igra in that act congress specifically addressed the question of federal income_taxation of the distribution of revenues from indian gaming activities to tribe members section b of title provides net_revenues from any class ii or iii20 gaming activities conducted or licensed by any indian_tribe may be used to make per capita payments to members of the indian_tribe only if -- d the per capita payments are subject_to federal taxation and tribes notify members of such tax_liability when payments are made thus it was congress's understanding in permitting distributions to tribe members of revenues from gaming activities conducted by the tribe that such distributions would be subject_to federal taxation petitioners' contention that the exemption provided in u s c sec reaches payments to oneida tribe members of tribal gaming revenues cannot be reconciled with the congressional intent to tax gaming revenues evidenced in the igra classifies gaming into three categories class i generally covering social games for prizes of minimal value class ii which consists of bingo and certain card games and class iii which covers all remaining gaming such as that typically conducted in casinos sec d a of tit makes the provisions of u s c sec b applicable to class iii gaming u s c sec b d we accordingly sustain respondent's determination that petitioners failed to report dollar_figure in taxable_income arising from the payments in that amount made to them by the oneida tribe in charitable_contributions sec_170 generally allows a deduction for contributions made to certain designated entities provided such contributions are verified under regulations prescribed by the secretary depending upon the size of the contribution the verification requirement is satisfied by reliable written records or by a written acknowledgment from the recipient entity see sec_170 sec_1_170a-13 income_tax regs respondent disallowed petitioners' claimed charitable_contribution deductions of dollar_figure and dollar_figure for and respectively for failure to substantiate the deductions petitioners claim to have submitted substantiation of their and charitable_contribution deductions to respondent's field_office in green bay wisconsin however they have not produced any evidence in support of this claim or provided any written evidence to verify or substantiate the claimed deductionsdollar_figure in the absence of evidence to verify or substantiate petitioners' claimed charitable_contribution deductions we on the basis of his testimony mr doxtator appears to believe that a taxpayer is entitled to a charitable_contribution_deduction equal to percent of his income without regard to verification or substantiation sustain respondent's determination disallowing those deductions for the and taxable years casualty_loss respondent disallowed petitioners' claimed casualty_loss of dollar_figure for under sec_165 a taxpayer may deduct property losses not compensated by insurance or otherwise arising from fire storm shipwreck or other_casualty or from theft to qualify as a casualty the event causing the loss must be sudden and not the result of deterioration over time 680_f2d_91 11th cir affg 76_tc_593 76_tc_580 respondent conceded on brief that petitioners incurred a casualty_loss from flooding in date respondent further conceded dollar_figure of casualty losses substantiated by petitioners after the petition was fileddollar_figure the remaining dollar_figure in claimed casualty losses is still in dispute and respondent maintains that these losses should be disallowed because petitioners have failed to substantiate them petitioners describe the unsubstantiated amounts as covering a box of valuables two chainsaws two dehumidifiers and approximately dollar_figure in clothing and bedding damaged in the flood petitioners have offered no evidence to corroborate these additional losses claimed accordingly we hold that petitioner sec_22 this amount covers substantiated costs of replacing a water heater furnace and sump pump have failed to substantiate casualty losses greater than the amounts conceded by respondent and we sustain that portion of respondent's determination that has not been conceded accuracy-related_penalties respondent determined that petitioners were liable for the accuracy-related_penalty based on a substantial_understatement_of_income_tax or alternatively negligence or disregard of rules or regulations for and sec_6662 and b and respondent also determined that petitioners were liable for the accuracy-related_penalty based on negligence or disregard of rules or regulations for sec_6662 and b a substantial_understatement exists for this purpose if the amount of tax required to be shown on the return exceeds that shown by the greater of percent of the tax required to be shown or dollar_figure sec_6662 negligence for purposes of sec_6662 includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs only one accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one of the types of misconduct listed in sec_6662 jaroff v commissioner tcmemo_2004_276 sec_1_6662-2 income_tax regs the commissioner has the burden of production under sec_7491 with respect to the liability of any individual for a penalty imposed by the internal_revenue_code and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 because we have sustained or petitioners have conceded every element of the deficiencies determined for and each of which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure respondent has met his burden of production with respect to the penalties for substantial_understatement in and once the commissioner meets the burden of production the taxpayer must come forward with persuasive evidence that the commissioner's determination as to the penalties is incorrect or that the taxpayer had reasonable_cause or substantial_authority for his position id pincite sec_1_6664-4 income_tax regs a penalty under sec_6662 will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer's efforts to assess his or her proper tax_liability including the taxpayer's reasonable and good_faith reliance on the advice of a tax professional see id see also sec_1_6664-4 income_tax regs further an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 petitioners assert that they had reasonable_cause for the various positions taken on all their returns in considering this issue we note that mr doxtator was a well-informed taxpayer he was a volunteer tax_return_preparer for the irs between and in these proceedings he has cited taxation and indian law authorities extensively moreover in their previous case before this court petitioners claimed an exemption from tax based on their status as native americans for tier ii railroad retirement benefits but they failed to identify any treaty or statute providing such an exemption our opinion to that effect was issued before any of the return positions at issue herein were taken in this context we address petitioners' return positions we find no reasonable_cause for petitioners' position that mrs doxtator's judicial_officer compensation is not subject_to income_tax in and petitioners disregarded information returns pertaining to this income and claimed without any basis that mrs doxtator was an elected official our conclusion is different regarding petitioners' position that mrs doxtator's judicial_officer compensation in and was exempt from self-employment_tax we conclude that a taxpayer in petitioners' circumstances could have believed in good_faith that mrs doxtator's duties as a judicial_officer for the oneida tribe were sufficiently similar to the performance of the functions of a public_office that she was entitled to the exemption from self-employment_tax provided in sec_1402 we note that this exemption does not depend upon the public office's elective or appointive status we therefore conclude that petitioners had reasonable_cause with respect to that portion of the underpayment in and attributable to their failure to treat mrs doxtator's judicial_officer compensation as subject_to self-employment_tax we do not find reasonable_cause for any other positions taken on the and returns regarding native american finance petitioners provided no substantiation for the deductions claimed in nor any persuasive reason for their failure to do so and mr doxtator conceded that the amounts claimed included expenses_incurred by mrs doxtator in the performance of her judicial_officer duties petitioners' claims that the capital_gains and dividend income were actually attributable to mr doxtator's mother were inconsistent and largely uncorroborated with respect to the oneida tribe payments in petitioners disregarded forms indicating that these amounts were taxable moreover petitioners' brief demonstrates extensive study of statutes treaties and caselaw affecting native americans including the igra yet they disregarded the specific igra provision u s c sec b d discussed supra pp that addresses the taxability of distributions of indian gaming revenues regarding claimed charitable_contribution deductions in petitioners did not offer any persuasive reason for their failure to substantiate the substantial amounts claimed finally petitioners conceded without further explanation their failure to report interest_income in since we conclude that petitioners had substantial understatements for and we address respondent's determination of negligence for only we are satisfied that respondent has met his burden of production and that the evidence supports a finding of negligence or disregard of rules or regulations within the meaning of sec_6662 for all portions of the underpayment in except that attributable to petitioners' liability for self-employment_tax on mrs doxtator's judicial_officer compensation in that year for essentially the same reasons that we found reasonable_cause for petitioners' position regarding self-employment taxes in and we conclude that they were not negligent regarding this item in their position regarding income_tax_liability for this amount by contrast lacks any basis likewise petitioners' failure to substantiate the claimed expenses in for native american finance and their commingling of unrelated expenses in that claim disregards their record-keeping obligations see sec_6001 sec_1_6001-1 income_tax regs the foregoing regulations were also disregarded when petitioners claimed casualty losses that were more than dollar_figure greater than what they could substantiate their failure to substantiate nearly dollar_figure in claimed charitable_contribution deductions for disregards the specific requirements of sec_170 and or sec_1_170a-13 income_tax regs their failure to report taxable interest_income in is unexplained we accordingly conclude that petitioners' underpayment for with the exception of the portion noted above is attributable to negligence or disregard of rules or regulations to reflect the foregoing decision will be entered under rule
